Fourth Court of Appeals
                                San Antonio, Texas
                                     August 20, 2014

                                   No. 04-14-00258-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                                INC.

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-18394
                       Honorable Karen H. Pozza, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion issued this date, the appeal is DISMISSED for
LACK OF JURISDICTION. Costs of the appeal are taxed against appellant Burton Kahn.

      It is so ORDERED on August 20, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk